Detailed Action
1. 	This Action is in response to Applicant's patent application filed on August 9, 2021. Claim 1 has been canceled via preliminary amendment, claims 2-21 are currently pending in the present application. 
America Invents Act (AIA ) Information
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
3.	The information disclosure statement submitted on November 2, 2020 has been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
4.	Claims 2-21 are allowed.

5.	The following is an Examiner’s statement of reasons for allowance:
Consider claims 2-21, the prior art Dunk at paragraph 21 and figure 2 teaches method and apparatus for maintaining a network connection. The prior art of Andreoli-Fang at paragraph 26 and figure 3, teaches method and apparatus for periodically polling an end stations and to which the end stations response with a transmission request if the end stations desires to transmit data over the network.
The prior art of record, however, failed to disclose or suggest each and every limitation recited in claims 2-21 of the claimed invention when considered as a whole. And further in view of the following limitation(s) when considered as a whole in the claimed invention “in response to determining that the first condition is satisfied, 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	Backholm; Ari et al. (US 20110051610 A1) at paragraph 20 discloses establishing and maintaining a IP connection between the messaging centre and the mobile terminal.
	Hill; Richard D. et al. (US 20060123119 A1) at paragraph 29 discloses monitoring activity on an established sequence session between two endpoints.
7.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
December 21, 2021